DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10, 12-13, 15-17, 19-20, 22, 24, 25,  27-34, 36 and 37 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10, 12-13, 15-17, 19-20, 22, 24 and 34:
An electronic device  with the limitation “a member formed of a material having a property to repel an uncured thermosetting resin, wherein the member formed of the material having the property to repel the uncured thermosetting resin is disposed on one of the first portion of the first main surface and the second portion of the second main surface, and -2- 54659683-viwherein an opening is defined by the second portion of the second main surface” in combination with other claimed limitations of the base claim 10 has not been disclosed by the prior art of record taken alone or in combination.

Regarding claims 25, 27-33, 36, and 37:

An electronic device with the limitation “54659683-via resin portion comprising a cured thermosetting resin, at least one portion of the resin portion being in contact with the bonding portion; and a member formed of a material having a property to repel an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 10 is allowable. The restriction requirement for the structural groups, including species, as set forth in the Office action mailed on September 24, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 13, 17 and 20, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / March 11, 2022